Error: Expected the default config, but wasn't able to find it, or it isn't a Dictionary
                         NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2007-7031

                              CHARLES E. BLACKWELL,

                                                 Claimant-Appellant,

                                            v.

                                R. JAMES NICHOLSON,
                              Secretary of Veterans Affairs,

                                                 Respondent-Appellee.

                                      ON MOTION

Before RADER, Circuit Judge.

                                       ORDER

       Charles E. Blackwell moves without opposition to stay proceedings in this appeal

pending the court’s disposition of Harms v. Nicholson, 2007-7005.

       Blackwell asserts that both this case and Harms involve the issue of whether an

appeal to the United States Court of Appeals for Veterans Claims from a denial of a

motion to vacate is timely if filed within 120 days of the date of the decision denying the

motion.

       We conclude that a stay is warranted and authorize the clerk of the court to grant

similar unopposed motions.

       Accordingly,

       IT IS ORDERED THAT:
        (1)   The motion to stay is granted. Blackwell is directed to inform this court

within 14 days of the court’s disposition of Harms how he believes this appeal should

proceed. The Secretary of Veterans Affairs may also respond within that time.

        (2)   A copy of this order shall be transmitted to the merits panel assigned to

hear Harms.

        (3)   The clerk of the court is authorized to grant similar unopposed motions in

the future.



      February 15, 2007                        /s/ Randall R. Rader
            Date                               Randall R. Rader
                                               Circuit Judge

cc:     Kenneth M. Carpenter, Esq.
        Claudia Burke, Esq.

s17




2007-7031                                  2